Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0494. HENDERSON v. BANK OF AMERICA, N.A.

      This appeal was docketed November 10, 2015, such that pro se appellant
Timothy Henderson’s initial brief was due on November 30, 2015. Rule 23 (a) (an
appellant’s brief “shall be filed within 20 days after the appeal is docketed. Failure
to file within that time, unless extended upon motion for good cause shown, may
result in the dismissal of the appeal”). As of December 31, 2015, however, Henderson
had neither filed an initial brief nor asked for an extension to time for doing so. We
therefore DISMISS this appeal. Id.



                                       Court of Appeals of the State of Georgia
                                                                            01/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.